NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
THE DORIS BEHR 2012 IRREVOCABLE
TRUST, et al.,
Plaintiffs, Civil Action No. 19-8828 (MAS) (LHG)
v. MEMORANDUM OPINION
JOHNSON & JOHNSON,
Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Johnson & Johnson’s (“Defendant”)
Motion to Dismiss Plaintiffs The Doris Behr 2012 irrevocable Trust (the “Trust”) and Hal 8.
Scott’s (“Scott”) (collectively, “Plaintiffs’) Second Amended Complaint. (ECF No. 71.)
Intervenor-Defendants California Public Employers’ Retirement System and Colorado Public
Employees’ Retirement Association (“Intervenors”) joined Defendant’s Motion. (ECF No, 72.)
Plaintiffs opposed (ECF No. 74), and Defendant replied (ECF No. 75). The Court has carefully
considered the parties’ submissions and decides the matter without oral argument pursuant to Local

Civil Rule 78.1. For the reasons set forth herein, Defendant’s Motion is granted.
I. BACKGROUND!

A. The Trust’s Shareholder Proposal

In November 2018, the Trust submitted a shareholder proposal for inclusion in Defendant's
2019 proxy materials. (SAC { 16, ECF No. 66.) The Trust’s proposal sought to “amend
{Defendant’s] bylaws and require the company’s shareholders to resolve their federal securities
law claims through arbitration rather than . . . class-action litigation.” (/d. at 1.) In response,
Defendant asked the Securities and Exchange Commission’s Division of Corporate Finance (the
“Division”) to issue a no-action letter to support the exclusion of the Trust’s proposal from its
proxy materials because adoption of the proposal would allegedly cause Defendant to violate
federal and New Jersey law. (/d. I] 20-21, 25.) The Attorney General of New Jersey also requested
exclusion of the Trust’s proposal because adoption of the proposal would allegedly violate New
Jersey law. (/d. {{] 27.) The Trust opposed both Defendant and the Attorney General’s positions.
(fd. Tf 24, 26, 28.)

In February 2019, the Division issued a no-action letter which stated that, in light of the
parties’ submissions, and particularly the Attorney General’s submission, the Division would not
recommend action against Defendant if Defendant excluded the Trust’s proposal. (/d. J] 29-30.)
The Division did not, however, opine on the legality of Plaintiffs’ proposal. (/d. 1] 31-32.) On
March 13, 2019, Defendant mailed the 2019 proxy materials to its shareholders, which did not

include Plaintiffs’ proposal. (/d. J 33.)

 

' The parties are familiar with the factual and procedural history of this matter and therefore the
Court recites only those facts necessary to resolve the instant Motion. See Doris Behr 2012
Irrevocable Tr. v. Johnson & Johnson, No, 19-8828, 2019 WL 1519026(D.N.J. Apr. 8, 2019).

No
B. Order to Show Cause

On March 21, 2019, the Trust filed the instant action against Defendant. (See generally
Compl., ECF No. 1.) The one-count Complaint alleged that Defendant violated Section 14(a) of
the Securities Exchange Act (“Section 14(a)”) by excluding the Trust’s proposal from Defendant’s
2019 proxy materials. (/d. | 35.) Based on that allegation, the Complaint sought declaratory and
injunctive relief that would require Defendant to, inter alia, issue supplementary proxy materials
that included the Trust’s proposal prior to the April 2019 shareholder meeting. (/d. J] 41-42.) Five
days later, the Trust moved for an Order to Show Cause (“OTSC”) as to why a preliminary
injunction should not be granted. (ECF No. 7.)

On April 8, 2019, the Court denied the Trust’s OTSC. Doris Behr 2012 Irrevocable Tr.,
2019 WL 1519026, at *5. In reaching its decision, the Court found that the Trust “fail[ed] to argue
that emergent relief [was] warranted, as required under Local Civil Rule 65.1(a).” /d. at *4. The
Court also found that the Trust’s “delay in filing the OTSC undermine[d] any arguments of
immediate irreparable harm.” /d. Thus, the Court directed this matter to proceed in the ordinary
course. /d. at *5.

Cc. Case Is Stayed

On May 31, 2019, Defendant and Intervenors moved to dismiss the Trust’s Complaint.
(See ECF Nos. 24, 25.) The motions to dismiss were fully briefed on July 29, 2019. (See ECF Nos.
39, 40, 42.) On December 20, 2019, the Court issued an OTSC as to why this matter should not be
stayed until the issuance of the then-pending decision by the Delaware Supreme Court in Salzberg
v. Sclabacucchi, 227 A.3d 102 (Del. 2020), which the parties had extensively briefed in support

of their positions. (OTSC, ECF No. 46.) Because none of the parties opposed a stay, the Court
entered a February 2020 Order that stayed and administratively terminated this matter pending the
decision in Salzberg. (Mem. Order, ECF No. 50.)

D. First and Second Amended Complaints

In June 2020, this matter was reopened following the Delaware Supreme Court’s decision
in Salzberg. (ECF No. 58.) Around the same time, the Trust filed a First Amended Complaint with
the consent of Defendant and Intervenors. (ECF Nos. 56, 57.) In July 2020, Defendant and
Intervenors moved to dismiss the Trust’s First Amended Complaint. (ECF Nos. 59, 60.) The Trust
then filed a Second Amended Complaint (“SAC”) with the Court’s leave on October 20, 2020.
(ECF No. 65; See SAC.)

The SAC and the original Complaint contain virtually the same allegations, except that
the SAC adds a section titled “Recent Developments” that includes two assertions. (SAC at 11.)
First, Plaintiffs? assert that the Salzberg decision reversed the lower court decision which
Defendant and the Attorney General relied upon “to support their assertion that the Trust’s
shareholder-arbitration proposal would violate Delaware law (and therefore New Jersey law).” (/d.
{ 36.) According to Plaintiffs, Salzberg “eliminated any ground for asserting that the Trust’s
shareholder-arbitration proposal is contrary to state law.” (/d.) Second, Plaintiffs assert that
Defendant “informed the Trust that it will no longer exclude the Trust’s proposal from its annual
proxy materials if the Trust re-submits its proposal for consideration at a future shareholder

meeting.” (fd. J 37.)

 

? The SAC also adds Scott, a trustee and a beneficiary of the Trust as a Plaintiff in this action.
(SAC J 5.)
As in the original Complaint, the SAC asserts a single claim against Defendant for violation
of Section 14(a). Unlike the original Complaint, however, the SAC only seeks declaratory—not
injunctive—relief. (Id. J 45.)

Il. LEGAL STANDARD

The Declaratory Judgment Act provides that “[i]n a case of actual controversy within its
jurisdiction,” a federal court “may declare the rights and other legal relations of any interested
party seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C,
§ 2201 (a). “[T]he phrase ‘case of actual controversy’ in the [Declaratory Judgment] Act refers to
the type of ‘Cases’ and ‘Controversies’ that are justiciable under Article III.” Medinunune, Inc. v.
Genentech, Inc., 549 U.S. 118, 127 (2007) (citation omitted). “A basic justiciability requirement
is that each case decided by the federal courts must be a ‘case or controversy’—an action which
by its nature is concrete and ripe.” Stoncor Grp., Inc. v. Ciprian Ingenieria Terminaciones S.R.L.,
No. 19-1132, 2020 WL 3496893, at *5 (D.N.J. June 29, 2020) (citing Fed. Kemper Ins. Co. v.
Rauscher, 807 F.2d 345, 350 (3d Cir. 1986)).

Before deciding a declaratory judgment case, a court must ask “whether the facts alleged,
under all the circumstances, show that there is a substantial controversy, between parties having
adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory
judgment.” MedImmune, 549 U.S. at 127 (citation omitted). The party seeking declaratory
judgment bears the burden of proving, “by a preponderance of the evidence, that there is an actual
controversy between the parties.” Benihana of Tokyo, Inc. v. Benihana, Inc., 622 F. App’x 169,

174 (3d Cir. 2015) (citation omitted).
Ill. DISCUSSION

The SAC seeks a judgment declaring that: (1) Defendant “violated [SJection 14(a) . . . by
excluding the Trust’s proposal from its 2019 proxy materials”; (2) Defendant will not violate
federal or New Jersey law “if it amends its bylaws in the manner described in the Trust’s proposal”;
and (3) “any New Jersey Jaw that purports to prevent a company from requiring its shareholders
to arbitrate their federal securities law claims is preempted by the Federal Arbitration Act[.]” (SAC
{| 45(a)-(c).) The Court addresses the parties’ arguments as to each requested declaration in turn.

A. Exclusion of 2019 Proxy Materials

in moving to dismiss, Defendant argues that Plaintiffs’ request is moot because it seeks a
declaratory judgment regarding past conduct only. (Def.’s Moving Br. 18-19, ECF No. 71-1.)
Plaintiffs respond, in a paragraph lacking any supporting legal authority, that they are not seeking
declaratory relief for past conduct but rather “are asking this Court to declare that [Defendant] may
not exclude the Trust’s proposal from its annual proxy materials in the future, because any decision
to exclude the Trust’s proposal—whether past, present, or future—will violate [SJection 14(a).”
(Pls.’ Opp’n Br. 5, ECF No. 74.)

Despite Plaintiffs’ suggestion to the contrary, the SAC plainly states that it seeks a
declaration regarding past conduct—that Defendant “violated [SJection 14(a) .. . by excluding the
Trust’s proposal from its 2019 proxy materials.” (SAC J 45(a).) This request, however, “is [] moot
because declaratory relief cannot be obtained for alleged past wrongs, given that ‘[t]he remedy is
.. by definition prospective in nature.”” McDonald v. Thomas, No. 13-1471, 2015 WL 5032379,
at *6 (M.D. Pa. Apr. 25, 2015) (quoting CMR D.N. Corp. v. City of Phila., 703 F.3d 612, 628 (3d
Cir. 2013)); Gochin v. Markowtiz, 791 F. App’x 342, 346 (3d Cir. 2019) (“Declaratory relief is ‘by

definition prospective in nature,’ and [the appellant] was therefore not entitled to a declaration that
Judge Branca previously violated her rights in the forfeiture action.” (citations omitted)); Parkell
v. Senato, 704 F. App’x 122, 125 (3d Cir. 2017) (affirming district court’s conclusion that the
plaintiff “could not seek declaratory relief-—which is ‘by definition prospective in nature,’ ... and
cannot be issued to address past wrongs”) (quoting CMR D.N., 703 F.3d at 628)). The Court,
therefore, denies Plaintiffs’ request for declaratory relief on this issue.

B. Prospective Declaratory Relief

Defendants argue that Plaintiffs’ second request for declaratory relief should be dismissed
as not ripe because “any controversy with respect to a proposal that the Trust might submit in
connection with future shareholder meetings ts entirely hypothetical at this juncture and contingent
on future events.” (Def.’s Moving Br. 25.) The Court agrees.

The ripeness doctrine seeks to “prevent the courts, through the avoidance of premature
adjudication, from entangling themselves in abstract disagreements.” Artway v. Att’y Gen. of NJ.
81 F.3d 1235, 1246 (3d Cir. 1996) (citation omitted). “In determining whether an action is ripe for
Judicial review, the Supreme Court generally” considers: (1) “the fitness of the issues for judicial
decision”; and (2) “the hardship to the parties of withholding court consideration.” Armstrong
World Indus., Inc. by Wolfson v. Adams, 961 F.2d 405, 411 (3d Cir. 1992) (quoting Abbott Lab’ys
v, Gardner, 387 U.S. 136, 149 (1967)). The Third Circuit has refined this test in the context of
declaratory judgment “because of the difficulty in defining ripeness in actions initiated before an
‘accomplished’ injury is established.” /d. (citation omitted). The Third Circuit “focus[es] instead
on the ‘adversity of interest’ between the parties, the ‘conclusivity’ that a declaratory judgment
would have on the legal relationship between the parties, and the ‘practical help, or utility,’ of a

declaratory judgment.” /d. (citation omitted).
In addressing the fitness prong, Plaintiffs argue that the issues are fit for judicial review
because the issues presented are pure questions of law. (Pls.’ Opp’n Br. 5-7.) “But plaintiffs raising
predominantly legal claims must still meet the minimum requirements for Article III jurisdiction.”
Armstrong, 961 F.2d at 421 (citation omitted). And “[w]here the plaintiff’s action is based on a
contingency, it is unlikely that the parties’ interests will be sufficiently adverse to give rise to a
case or controversy within the meaning of Article III.” Jd. at 411-12 (citation omitted). Here, the
SAC alleges that the “Trust wishes to resubmit its proposal for consideration at future shareholder
meetings.” (SAC at 2, ¥] 38, 44.) Plaintiffs, however, fail to identify any specific shareholder
meeting for which they “wish” to resubmit the proposal, let alone the next shareholder meeting in
2022. Indeed, Plaintiffs assert that “[a]lthough the Trust wishes to re-submit its proposal for future
shareholder meetings, [they] want[] a judicial declaration that the proposal is legal under both
federal and state law before [they do] so[.]” (id. [38 (emphasis added).) And this statement comes
despite Plaintiffs’ acknowledgment that Defendant “informed the Trust that [Defendant] will no
longer exclude the Trust’s proposal from its annual proxy materials[.]” (id. J 37.)

On these facts, the Court agrees that Plaintiffs’ request is not ripe because any controversy
with respect to a proposal that the Trust might submit in connection with future shareholder
meetings is hypothetical at this juncture and contingent on future events, including this Court
issuing a declaration that the proposal is legal under both federal and state law. See Wyatt, Virgin
Islands, Inc. v. Gov't of the Virgin Islands, 385 F.3d 801, 806 (3d Cir. 2004) (citation omitted) (“A
dispute is not ripe for judicial determination if it rests upon contingent future events that may not
occur as anticipated, or indeed may not occur at all.’”).

The Court is also unpersuaded by Plaintiffs’ argument that they will face hardship if the

Court refuses to rule on the legality of the Trust’s proposal. (Pis’ Opp’n Br. 7.) According to
Plaintiffs, “[rJefusing to rule on these issues wil! impose hardship on the [P]laintiffs by preventing
the Trust’s proposal from receiving a fair shareholder vote, untainted by the unfounded (and
uncorrected) accusations of illegality that [Defendant] has directed toward the Trust’s proposal.”
(id.) As with their arguments regarding past conduct, Plaintiffs provide no support for their
speculative and conclusory claim of hardship. (See id. at 7-9.) “For a complaint to be ripe, the
injury alleged must be real, and not hypothetical or speculative.” N.J. Hosp. Ass'n v. United States,
23 F. Supp. 2d 497, 503 (D.N.J. 1998). Having found that Plaintiffs’ claim is hypothetical and
contingent on future events, the Court further finds that Plaintiffs’ request for declaratory relief is
not ripe because the alleged hardship is merely speculative. /d. (finding that the element of
hardship was not satisfied where it was “‘a matter of pure speculation’ whether a party [would] be
subjected to liability, and this determination hinge[d] on the ‘unpredictable future decision’ of the
agency possessing the authority to enforce a particular statutory scheme.”).

Finally, because Plaintiffs’ first two requests are denied, the Court will also deny Plaintiffs’
third request for declaratory relief. “Federal courts have no jurisdiction to render advisory
opinions. Put another way, they ‘may not decide questions that cannot affect the rights of litigants
in the case before them or give opinions advising what the law would be upon a hypothetical state
of facts.’” In re Lazy Days’ RV Ctr. Inc., 724 F.3d 418, 421 (3d Cir. 2013) (quoting Chafin v.
Chafin, 133 §. Ct. 1017, 1023 (2013)). That is precisely what Plaintiffs’ request in this case: a
declaration that “any New Jersey law that purports to prevent a company from requiring its
shareholders to arbitrate their federal securities law claims is preempted by the Federal Arbitration
Act[.J” (SAC J 45(d).) Thus, the Court denies Plaintiff's final request because the requested

declaratory relief would amount to an advisory opinion.
IV. CONCLUSION

For the foregoing reasons, Defendant’s Motion to Dismiss is granted. The Court will enter

an Order consistent with this Memorandum Opinion.

 

MICHAEL A. suey f

UNITED STATES DISTRICT JUDGE

10
